PER CURIAM.
We reverse the order denying defendant’s motion for post-conviction relief. As the state correctly states, defendant was improperly sentenced as a habitual violent felony offender in case number 95-29652 on the two life felony counts of armed burglary and burglary with an assault or battery. These crimes were committed before October 1, 1995, and the statute in effect at that time did not provide an enhanced habitual offender penalty for a life felony. Lamont v. State, 610 So.2d 435 (Fla.1992); Grant v. State, 677 So.2d 45 (Fla. 3d DCA 1996); Lafleur v. State, 661 So.2d 346 (Fla. 3d DCA 1995). These sentences are therefore vacated and the cause is remanded with directions to impose guidelines sentences on these counts.
Sentences vacated; cause remanded.